Case 19-40311      Doc 6    Filed 01/21/19    Entered 01/21/19 14:42:38        Main Document
                                             Pg 1 of 9
                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

In re:                                        )
FRANK L. DUNSMOOR III                         )             Case No. 19-
LEONA M. DUNSMOOR                             )             Chapter 13
SSN: XXX-XX-9059                              )             Hearing Date:
SSN: XXX-XX-4409                              )             Hearing Time:
Debtor(s)                                     )             Hearing Loc:
                                              )

                                     CHAPTER 13 PLAN

 1.1      A limit on the dollar amount of a secured claim,         ___ Included
          which may result in a partial payment or no              _X_ Not Included
          payment at all to the secured creditor.
 1.2      Avoidance of a judicial lien or nonpossessory,           ___ Included
          nonpurchase-money security interest.                     _X_ Not Included
 1.3      Nonstandard provisions set out in Part 5.                ___ Included
                                                                   _X_ Not Included

Part 1.        NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
presence of an option does not indicate that the option is appropriate in your circumstances or
that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be
reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
RECEIVES THE CLAIM.

Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
follows: (complete one of the following payment options)

  (A) $694.00 per month for 60 months.

  (B) $____________ per month for _______ months, then $__________ per month for
      _______ months, then $__________ per month for ________ months.
Case 19-40311       Doc 6    Filed 01/21/19    Entered 01/21/19 14:42:38      Main Document
                                              Pg 2 of 9

  (C) A total of $___________ through ____________, then $_______ per month for
      ______ months beginning with the payment due in _____________, 20____.

2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
during the life of the plan. The Debtor shall send any tax refund received during the pendency
of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
_________, if any, to be paid to the Trustee.


Part 3.          DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated
otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
Trustee will be made pro-rata by class, except per month disbursements described below.
However, if there are funds available after payment of equal monthly payments in paragraph 3.5
and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
paid in full before distributing to the next highest paragraphs:

3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
estimated as follows:

  CREDITOR NAME                TOTAL AMOUNT DUE             CURE PERIOD (6 months or less)




3.3       Pay the following sub-paragraphs concurrently:

  (A) Post-petition real property lease payments. Debtor assumes executory contract for real
  property with the following creditor(s) and proposes to maintain payments (which the Debtor
  shall pay) in accordance with terms of the original contract as follows:

  CREDITOR NAME                MONTHLY PAYMENT




                                                2
Case 19-40311     Doc 6     Filed 01/21/19    Entered 01/21/19 14:42:38        Main Document
                                             Pg 3 of 9
  (B) Post-petition personal property lease payments. Debtor assumes executory contract for
  personal property with the following creditor(s) and proposes to maintain payments (which
  the Trustee shall pay) in accordance with terms of the original contract as follows:

  CREDITOR NAME                MONTHLY PAYMENT               EST MONTHS REMAINING



  (C) Continuing Debt Payments (including post-petition mortgage payments on real
  estate, other than Debtor's residence.) Maintain payments of the following continuing
  debt(s) in accordance with terms of the original contract with any arrearages owed at the time
  of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
  below or as adjusted by the creditor under terms of the loan agreement.

  CREDITOR NAME                MONTHLY PAYMENT



  (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
  debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
  below (or as adjusted by creditor under terms of loan agreement) to:

  CREDITOR NAME                MONTHLY PAYMENT                       BY DEBTOR/TRUSTEE
  Seterus                      $914.00                               DEBTOR


  (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
  (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
  the plan, estimated as:

  CREDITOR NAME                       TOTAL AMOUNT DUE               INTEREST RATE


3.4     Attorney Fees. Pay Debtor's attorney $1900 in equal monthly payments over 18
 months (no less than 12 months). Any additional fees allowed by the Court shall be paid
 pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
 paragraph]

3.5     Pay the following sub-paragraphs concurrently:

  (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
  arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
  period set forth below and with the interest rate identified below, estimated as follows:

  CREDITOR NAME       TOTAL AMOUNT DUE              CURE PERIOD            INTEREST RATE
  Seterus             $9,746.00                     48 months                      0%

  (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
  monthly payments over the period set forth below with 6.75% interest:

  CREDITOR             EST BALANCE DUE               REPAY PERIOD           TOTAL w/ INTEREST



                                                3
Case 19-40311     Doc 6     Filed 01/21/19    Entered 01/21/19 14:42:38        Main Document
                                             Pg 4 of 9
  (C) Secured claims subject to modification. Pay all other secured claims the fair market
  value of the collateral, as of the date the petition was filed, in equal monthly payments over
  the period set forth below with 6.75% interest and with any balance of the debt to be paid as
  non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no
  period is set forth below for a claim to be paid under this paragraph, the claim will be paid
  over the plan length.

  CREDITOR             BALANCE DUE        FMV        REPAY PERIOD           TOTAL w/ INTEREST
  Credit Acceptance            $5,942    $6,547.50           60 moths


  (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
  to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
  shall be paid in equal monthly installments over the period and with interest as identified
  below:

  CREDITOR      EST BALANCE TRUSTEE/CO-DEBTOR           PERIOD          INTEREST RATE




  (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice
  filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
  claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
  pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
  duration and shall not receive interest.


3.6     Additional Attorney Fees. Pay $2400 of Debtor's attorney's fees and any additional
Debtor's attorney's fees allowed by the Court.

3.7     Pay sub-paragraphs concurrently:

  (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
  guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
  pay claim in full with interest rate as identified below:

  CREDITOR NAME        EST TOTAL DUE          TRUSTEE/CO-DEBTOR         INTEREST RATE


  (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
  recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
  by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
  Regular payments that become due after filing shall be paid directly by Debtor(s):

  CREDITOR             TOTAL DUE              TOTAL AMOUNT PAID BY TRUSTEE




                                                4
Case 19-40311       Doc 6    Filed 01/21/19     Entered 01/21/19 14:42:38        Main Document
                                               Pg 5 of 9
 3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed
 elsewhere in the plan in full, estimated as follows:

  CREDITOR NAME                        TOTAL AMOUNT DUE
  IRS                                  $12,004.16

 3.9      Pay the following sub-paragraphs concurrently:

  (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
  $107,612.97. Amount required to be paid to non-priority unsecured creditors as determined by
  §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $0. Amount required to be paid to
  nonpriority unsecured creditors as determined by §1325(b) calculation: $4819.80. Debtor
  guarantees a minimum of $4819.80 (Dollar amount or 100%) will be paid to non-priority
  unsecured creditors.

  (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
  following creditor(s). (Choose one).
      X Any deficiency shall be paid as non-priority unsecured debt.
        □ The Trustee shall stop payment on the creditor's claim until such time as the creditor
        files an amended claim showing the secured and unsecured deficiency (if any) still owed
        after sale of the surrendered collateral.

  CREDITOR                   COLLATERAL
  Progressive                Household Goods


  (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
  contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
  debt:

  CREDITOR                   CONTRACT/LEASE


Part 4.           OTHER STANDARD PLAN PROVISIONS

4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
the plan shall not be binding on the creditor.

4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
payment to any creditor secured by a mortgage on real estate pending filing of a claim.

4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.


                                                 5
Case 19-40311       Doc 6    Filed 01/21/19     Entered 01/21/19 14:42:38        Main Document
                                               Pg 6 of 9
4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
necessary for the protection of life, health or property and consent cannot be obtained readily.

4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
payment of the underlying debt determined under non-bankruptcy law or discharge under
§ 1328. However, Debtor will request avoidance of non-purchase money liens secured by
consumer goods as well as judicial liens which impair exemptions and said creditors will not
retain their liens if the court enters an order granting Debtor's request to avoid the liens.

4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be
applied to the amount owed such claimant.

Part 5.          NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
nonstandard provision is a provision not otherwise included in the Official Form or Local Form
or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in
Part 1 of this Plan:

5.1
      _________________________________________________________________________
_______________________________________________________________________________
______________________________________________________________________________

5.2
      _________________________________________________________________________
_______________________________________________________________________________
______________________________________________________________________________

Part 6.         VESTING OF PROPERTY OF THE ESTATE

6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

Part 7.         CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 13 of the
Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


DATE: 1/21/19           DEBTOR: /s/ Frank L. Dunsmoor III


DATE: 1/21/19           DEBTOR: /s/ Leona M. Dunsmoor


DATE:________

                                                  6
Case 19-40311      Doc 6     Filed 01/21/19    Entered 01/21/19 14:42:38         Main Document
                                              Pg 7 of 9

                                         /s/ Brent S. Westbrook
                                         Brent S. Westbrook, MO 59400
                                         515 Jefferson St., Suite C
                                         Saint Charles, MO 63301
                                         (636) 493-9231 phone
                                         (636) 493-1758 fax
                                         brent@westbrooklawgroup.com
                                         www.westbrooklawgroup.com
                                         ATTORNEY FOR DEBTOR

                               CERTIFICATION OF SERVICE

I.      I certify that a true and correct copy of the foregoing document was filed electronically
on January 21, 2019 with the United States Bankruptcy Court, and has been served on the parties
in interest via e-mail by the Court’s CM/ECF System as listed on the Court’s Electronic Mail
Notice List.


II.    I certify that a true and correct copy of the foregoing document was filed electronically
with the United States Bankruptcy Court, and has been served by Regular United States Mail
Service, first class, postage fully pre-paid, addressed to the parties listed below on January 21,
2019:

Account Resolution Corp
Attn: Bankruptcy                                      Business Revenue Systems, Inc.
Po Box 3860                                           PO Box 579
Chesterfield, MO 63006                                Burlington, IA 52601

AMCOL Systems                                         CareCentrix
PO Box 21625                                          PO Box 277947
Columbia, SC 29221                                    Atlanta, GA 30384

Americollect                                          CashNetUSA
Po Box 1566                                           175 W. Jackson Blvd.,Suite 1000
1851 South Alverno Road                               Chicago, IL 60604
Manitowoc, WI 54221
                                                      CashNetUSA
AMR Pain and Spine Clinic LLC                         175 W. Jackson Blvd., Suite 1000
PO Box 412024                                         Chicago, IL 60604
Saint Louis, MO 63141
                                                      Chase Receivables
Arthritis Consultants, Inc.                           755 Baywood Drive
522 N. New Ballas, Suite 240                          Suite 208
Saint Louis, MO 63141                                 Petaluma, CA 94954

Bank of America                                       Choice Recovery
100 North Tryon Street                                1550 Old Henderson Road
Charlotte, NC 28255                                   Suite 100

                                                 7
Case 19-40311     Doc 6       Filed 01/21/19    Entered 01/21/19 14:42:38       Main Document
                                               Pg 8 of 9
Columbus, OH 43220                                   Saint Louis, MO 63150

Consumer Adjustment Company, Inc.                    Mercy Hospital St. Louis
4121 Union Road                                      615 S. New Ballas Rd.
Suite 201                                            Saint Louis, MO 63141
St. Louis, MO 63129
                                                     Mercy Hospital St. Louis
Credit Acceptance                                    615 S. New Ballas
25505 West 12 Mile Rd                                Saint Louis, MO 63141
Suite 3000
Southfield, MI 48034                                 Millsap & Singer, P.C.
                                                     612 Spirit Drive
FedLoan Servicing                                    Chesterfield, MO 63005
Attn: Bankruptcy
Po Box 69184                                         Missouri Department of Revenue
Harrisburg, PA 17106                                 Bankruptcy Unit
                                                     PO Box 475
Figi's                                               301 W. High Street
PO Box 77001                                         Jefferson City, MO 65105
Madison, WI 53707
                                                     National Health Care Col
Gamache & Myers                                      Attn: Bankruptcy Dept
1000 Camera Ave., Suite A                            153 Chesterfield Business Parkway
Saint Louis, MO 63126                                Chesterfield, MO 63005

Internal Revenue Service                             Net Credit
PO Box 7346                                          175 W. Jackson Blvd., Suite 1000
Philadelphia, PA 19101                               Chicago, IL 60604

LVNV Funding LLC                                     NetCredit
55 Beattie Place, Suite 110                          175 W. Jackson Blvd., Suite 1000
Greenville, SC 29601                                 Chicago, IL 60604

Marianist Retreat & Conference Center                Neurosurgical Specialists
4000 Hwy 109                                         621 S. New Ballas Rd. #297A
PO Box 718                                           Saint Louis, MO 63141
Eureka, MO 63025
                                                     Nicholas Glen Higgins
Mason                                                PO Box 4330
PO Box 2808                                          Saint Louis, MO 63123
Monroe, WI 53566
                                                     Progressive Leasing
Medical Commercial A                                 256 West Data Drive
Attn: Bankruptcy Department                          Draper, UT 84020
2835a High Ridge Blvd.
High Ridge, MO 63049                                 Rceiable Solutions, Inc.
                                                     PO Box 206153
Mercy East                                           Dallas, TX 75320
PO Box 505381

                                                 8
Case 19-40311     Doc 6     Filed 01/21/19    Entered 01/21/19 14:42:38     Main Document
                                             Pg 9 of 9
Regional Credit Services                           Chesterfield, MO 63017
1201 Jefferson Street, Suite 150
Washington, MO 63090                               U.S. Department of Education
                                                   Ecmc/Bankruptcy
RMCB                                               Po Box 16408
PO Box 1235                                        Saint Paul, MN 55116
Elmsford, NY 10523
                                                   US Bank
Rodger Turbak                                      PO Box 790084
13160 Foster Street                                Saint Louis, MO 63179
Suite 100
Overland Park, KS 66213                            US Department of Education
                                                   National Payment Center
Seterus, Inc.                                      PO Box 105028
Attn: Bankruptcy                                   Atlanta, GA 30348
Po Box 1077
Hartford, CT 06143                                 US Department of Education
                                                   Federal Offset Unit
Signature Medical Group Inc.                       Greenville, TX 75403
12639 Old Tesson Rd., Suite 115
Saint Louis, MO 63128                              US Department of the Treasury
                                                   Bureau of the Fiscal Service
Signature Orthopedics                              PO Box 1686
845 North New Ballas Court                         Birmingham, AL 35201
Suite 200
Saint Louis, MO 63141                              WCP Laboratories Inc.
                                                   2326 Millpark Drive
St. Charles County Ambulance District              Maryland Heights, MO 63043
4169 Old Mill Parkway
Saint Peters, MO 63376                             West County Radiological Group
                                                   11475 Olde Cabin Rd. #200
St. Charles West Psychological                     Saint Louis, MO 63141
600 Medical Dr. #205
Wentzville, MO 63385                               Western Anesthesiology Assoc
                                                   339 Consort Drive
St. Luke's Hospital                                Ballwin, MO 63011
14701 Olive Blvd.


                                                   /s/ Brent S. Westbrook
                                                   Printed: Brent S. Westbrook




                                               9
